DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 34-53 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Morgan et al US 9,253,533(hereinafter Morgan).

Regarding claim34, Morgan discloses  server comprising: a memory; a database; and a processor ( see fig. 2, Cln4 line24-39, computer server, fig. 9)  configured to perform a method of video segmentation and annotation for analysis, the method comprising: receiving an upload comprising a video file of an event(fig. 2, pre-recorded video uploaded to data store 220); storing the received video file in the database(fig. 2, pre-recorded video uploaded to data store 220); receiving input from a generating user that includes a first timestamp indicating a first moment in the video file, the first moment being a still frame of the video file(Cln3 line 4-26, user identify or mark interesting portion of the video and associated starting time code created); storing the first timestamp in the database in association with the video file(Cln3 line4-26, the time code is embedded into  video content metadata); generating a first tile video in response to the received input from the generating user, wherein the first tile video comprises a pre-context of a pre-determined number of seconds of the video file immediately prior to the first moment indicated by the first timestamp, a post-context of a pre-determined number of seconds of the video file immediately subsequent to the first moment indicated by the first timestamp, and the first moment indicated by the first timestamp(Cln3, line4-26, creating a scene with the selected portion of video including 20 second before the beginning of interest event and 20 seconds after the interest event finishes); receiving input from the generating user that includes a second timestamp indicating a second moment in the video file, the second moment being a still frame of the video file(Cln3 line 4-26, user identify or mark interesting portions of the video and associated starting time code created); storing the first timestamp in the database in association with the video file Cln3 line4-26, the time code is embedded into  video content metadata); generating a second tile video in response to the received input from the generating user, wherein the second tile video comprises a pre-context of a pre-determined number of seconds of the video file immediately prior to the second moment indicated by the second timestamp, a post-context of a pre-determined number of seconds of the video file immediately subsequent to the second moment indicated by the second timestamp, and the second moment indicated by the second timestamp(Cln3, line4-26, creating a scene with the selected portion of video including 20 second before the beginning of interest event and 20 seconds after the interest event finishes; Cln6 line35-53) ;merging the first tile video and the second tile video into an ordered weave video, wherein the order of the tile videos in the ordered weave video is specified by the generating user(Cln8 line19-22, list of highlights containing the plurality of scenes based on ranking); and transmitting the ordered weave video to one or more of a plurality of viewing users(Cln3 line55-65, user shares the scenes with a group of users).

	Regarding claim35, Morgan discloses  the server of claim 34, wherein the processor is further configured for: receiving from a viewing user an annotation associated with a tile video of the ordered weave video (Cln6 line , user comment associated with the scene, Cln9 line 55-61, comments associated with the selected scene); and storing the annotation in association with the tile video of the weave video such that the annotation is displayed in association with the tile video when the weave video is played by viewing user (Cln6 line13-14 , user comment associated with the scene, Cln9 line 55-61, comments associated with the selected scene).

Regarding claim36, Morgan discloses the server of claim 35, wherein the annotation includes a drawing overlaid on the tile video, a comment associated with the tile video, or a tag associated with the tile video (Cln6 line 13-14, user comment associated with the scene, Cln9 line 55-61, comments associated with the selected scene, Cln10 line 28-32, bookmark(tag)).

Regarding claim37, Morgan discloses   the server of claim 34, wherein the pre-context comprises 3 seconds immediately prior to the moment indicated by the timestamp (Cln3 linr40-43, selected scene includes the interest event as well as time interval before and after the interest event).

Regarding claim38, Morgan discloses the server of claim 34, wherein the post-context comprises 3 seconds immediately subsequent to the moment indicated by the timestamp (Cln3 linr40-43, selected scene includes the interest event as well as time interval before and after the interest event).

Regarding claim39, Morgan discloses   the server of claim 34, wherein the first tile video is associated with a first threaded conversation related to the first tile video, wherein the first threaded conversation is stored in the database Cln6 line13-14, user comment associated with the scene, Cln9 line 55-61, comments associated with the selected scene).

Claims40, 46 are rejected for similar reason as discussed in claim34 above.
Claims 41, 49 are rejected for similar reason as discussed in claim35 above.
Claims 42, 50 are rejected for similar reason as discussed in claim36 above.
Claims 43, 51 are rejected for similar reason as discussed in claim37 above.
Claims 44, 52 are rejected for similar reason as discussed in claim38 above.
Claim 45 is rejected for similar reason as discussed in claim39 above.

Regarding claim47, Morgan discloses  the method of claim 46, wherein the clip of the video is generated in response to input from a user entered during playback of the video at the time of the moment in the video (Cln3 line 4-26, user identify or mark interesting portion of the video and associated starting time code created).

Regarding claim48, Morgan discloses   the method of claim 46, wherein the moment in the video is identified by a timestamp (Cln3 line4-26, time code).

Regarding claim53, Morgan discloses the method of claim 46, further comprising generating a compilation of clips of the video, wherein the clips of the video are arranged in the compilation in an ordered supplied by a user (Cln8 line19-22, list of highlights containing the plurality of scenes based on ranking).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484